Cooper, J.,
delivered the opinion of the court.
'The complainant in this divorce case has moved *500for an allowance for her support pendente lite, and to defray the expenses of the suit.
The courts of this State do make an allowance for these purposes in all proper cases. It has been held not to be a proper case where the wife has adequate means of her own for her support, and to defray the expenses of the suit. So, when her suit is without any just or reasonable foundation: Thompson v. Thompson, 3 Head, 527. “It would be unreasonable,” says Chancellor Walworth, “to compel the defendant to furnish the means of carrying on a suit which the court _ must see cannot be sustained ”: Wood v. Wood, 2 Paige, 454.
Upon examining the record in this case, we think the suit is without any just or reasonable foundation,, and cannot be sustained.
The learned counsel of the complainant may, by his argument on the final hearing, convince us that we are in error in this conclusion, but until then the application cannot be entertained.
Motion rejected.